DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 12, 2021.  Claim 4 has been cancelled.  Thus, claims 1-3 and 5-8 are pending.  Claims 1, 7 and 8 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2017/0355275 to Kwasnick et al. (hereinafter “Kwasnick”), discloses     one or more sensors 120 that may detect the presence of occupants in an electrically powered vehicle equipped with a power receiving unit 104. The defined location within the 3D space may include a defined location that minimizes the impact of the magnetic fields 108 produced by the power transmission unit 102 on the occupants of the vehicle. In some implementations, the defined location within the 3D space may include a defined location that maintains compliance with one or more regulations limiting the exposure of the occupants of the vehicle to a defined 
With respect to independent claim 1, Kwasnick, taken singly or in combination with other prior art of record, does not disclose or teach wherein the operations further comprise, in the case where it is determined that the occupant is not riding in the vehicle, causing the vehicle to preferentially travel on the charging lane, in combination with other limitations of the claims.
With respect to independent claims 7 and 8, Kwasnick, taken singly or in combination with other prior art of record, does not disclose wherein in the case where it is determined that the occupant is not riding in the vehicle, causing the vehicle to preferentially travel on the charging lane, in combination with other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661